DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 11/9/2021 has been received and entered. Application No. 15/919,122 Claims 1, 3-4, 6-9 & 12-14 are now pending. Claims 1, 4, 8-9 & 11-12 have been amended. Claims 2, 5 & 10 have been canceled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 9, 11, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lininger (U.S. Pub 2015/0036401) in view of Miller et al. (U.S. Pub 2013/0125029) hereinafter Miller in view of Ishikawa (U.S. Pat 6,552,721) in view of Williams et al. (U.S. Pub 2014/0288699) hereinafter Williams.

As per Claim 1, Lininger teaches A computer implemented method comprising acts of: 
receiving a first presentation interface and a computer representation of a three-dimensional object (¶38 wherein the three-dimensional modeling system 500 may also implement the three dimensional modeling application 518 and formula parser 520 on remote computing devices 530 and 532. The remote computing devices 530 and 532 may communicate with the computing device 501 over an Ethernet link 534. For example, the computing device 501 may receive parametric objects 100 created by a three-dimensional modeling application executing on a remote computing device 530, 532. In other embodiments, the three-dimensional modeling application 518 and/or the formula parser module 520 may be retrieved by the computing device 501 from a cloud computing server 536 via the Internet 538)
comprising at least one script and a set of parameter values; (Fig. 2A, ¶9, ¶19 wherein the volume of a cube may be expressed as the product of its length, width, and height. Conversely, the length, width, and height of a cube having a known volume may be described as the volume raised to the power of 1/3 or vol.sup.1/3. Where each side of the cube also includes a width, such as the sub-objects 102, 104, 106, and 108 of the box parametric object 100, the box length, width, and height may be described in relation to the side thickness wherein the formula of the object may be translated into a script variable that uses an inherited function of the API while an attribute of the object may be translated into a parameter list for a function of the API. The API functions may generally correspond to a position of a plurality of sub-objects within the graphical user interface of the design system)
displaying to a user interacting with the display of a client computer in a distributed computer system, the first presentation interface including a first display interface and a first 5control interface, (Fig. 1, Fig. 2A ¶18, ¶19 wherein a user interface a three-dimensional modeling and design system with a dialog box 202 may allow the three-dimensional modeling system to receive various values for attributes 204 and formulas 206 of the object 100 wherein parametric object 100 may be "scaled" by a user to change the overall size of the object 100 within a user interface of a design or design/modeling system)
wherein the first display interface is configured to display an image relating to a computer representation of a three-dimensional object, and (Fig. 2A, ¶19 wherein a parametric object 100 may illustrate a four-sided box object 100 including left, right, top and bottom faces that change dimensions to surround a user-specified volume of space, as displayed within a user interface 200 of a three-dimensional modeling system)
the first control interface is configured to accept at least one or more first inputs comprising 10the group of: scripts, parameter ranges, initial parameter values, material selections, and object identifiers; (Fig. 2B, ¶19 wherein A dialog box 202 may allow the three-dimensional modeling system to receive various values for attributes 204 and formulas 206 of the object 100. Thus, when a user defines a desired volume attribute 204, then each attribute and formula of sub-objects 102, 104, 106, and 108 that includes the desired volume attribute 204 may be re-calculated. Table 2 illustrates one example of calculations for the formulas and attributes 112 of a sub-object 102 that may be performed in response to defining an attribute (e.g., Desired Volume) for the box object 100. Changing the attribute 204 or formula 206 may initiate a method to refresh or rescale the object 100 according to the changed value of the attribute 204 or formula 206)
 receiving at a server, from the user interacting with the presentation interface, the one or more first inputs; (Fig. 3, ¶24, ¶27, ¶47, ¶48 wherein the system or dialog box 202 may receive all data from the input boxes 204 and 206 wherien block 308 may read the spreadsheet-style formula 206 and initiate calls to an API for a three-dimensional modeling and design system using that spreadsheet formula 206 to initiate functions to update each attribute and formula 110 of the object 100 using the data received at block 302 wherein at least some of the operations of a method may be performed by one or processors or processor-implemented hardware modules wherein the processor or processors may be located in a single location in a "cloud computing" environment) 
generating, by the server, an image relating to the computer representation of the 15three-dimensional object responsive to the one or more first inputs; displaying, by the server, the image within the first presentation interface; (Fig. 3, Fig. 4, ¶28, ¶29 wherein To draw the object 100 using the input received at block 302, block 308 may initiate calls to functions and methods by passing the received input 204, 206 to the API block 310 may translate the attributes and formulas 110, 112, 114, 116, and 118 into parameters used in function calls to the three-dimensional modeling system when the object 100 was initially drawn at block 308 wherein the API may include functions that may be re-calculated for display within a user interface 200 without revealing to a user the particular steps of the functions that are used to re-size or re-price the object. After executing the API functions using the data received at block 302, the updated object 208 may be displayed within the user interface 200 at block 312)
receiving, from the user, a request to generate a second presentation interface including a second display interface configured to display an image relating to a computer representation of the three-dimensional object and a second control interface configured to 20accept at least one or more second inputs capable of modifying parameters associated with the three-dimensional object generating, by the server, an updated image relating to the computer representation of the modified three-dimensional object for display within the second presentation interface; and displaying, by the server, the updated image within the second presentation interface. (¶24, ¶28, ¶31 wherein For any subsequent re-scaling or re-drawing of an object 100, the method 300 may execute the script 120 and change the object 100 by passing the changed attribute or formula to the script from the input boxes 204, 206. The method 300 may receive a new attribute or formula for the object at block 302 and determine whether a script 120 has been previously constructed for the object 100 at block 304, as previously described. If the object 100 includes a script 120, then the method passes the new attribute or formula to the script 120 and executes the script 120 wherein the system or dialog box 202 may receive all data from the input boxes 204 and 206 in a first format such as a String type. However, when the three-dimensional modeling system and formula parser execute the attributes and formulas 110, 112, 114, 116, and 118 during a redraw operation wherein To draw the object 100 using the input received at block 302, block 308 may initiate calls to functions and methods by passing the received input 204, 206 to the API. For example, block 308 may execute a function "redrawBox(desiredVolume)" by passing the value of "1000" for the "desired Volume" parameter to the function. The "redrawBox" function may then execute a plurality of methods to reconfigure and present the updated object 100 within the user interface 200)
However, Lininger does not explicitly teach receiving, from a first user, displaying to a second user, receiving at a server, from the second user, accept at least one or more second inputs capable of modifying a portion of the at least one script associated with the three-dimensional object; generating, based on the modified at least one script, an updated image relating to the computer representation of the modified three-dimensional object for display within the presentation interface;
Miller teaches receiving, from a first user, a first presentation interface and a computer representation of a three-dimensional object, (¶24 wherein The 3D modeling software module (or simply "the modeling software") generally allows the user to create and edit 3D models of buildings, vehicles, items of furniture, and other objects using various controls, provided via the browser application, for manipulating component 3D shapes)
 displaying to a second user, receiving at a server, from the second user, (¶24, ¶38 , ¶54 wherein the modeling software also allows the user to rotate a 3D model displayed in a browser application window, wherein the modeling software may receive user commands via the browser application for modifying the 3D model, generate a representation of the desired modifications and, when used in a collaborative environment, cause the modifications to the 3D model to be synchronized with at least one other client device wherein the modeling client 152 utilizes the data structure 500 to represent a selected component of the model 300 in a serialized format  wherien a device operating in a collaborative development environment permits another device, such as a client device or a modeling server, to properly resolve conflicts and address collisions between modifications submitted at several devices.)
accept at least one or more second inputs capable of modifying a portion of the at least one script associated with the three-dimensional object; generating, based on the modified at least one script, an updated image relating to the computer representation of the modified three-dimensional object for display within the presentation interface; and displaying, the updated image within the presentation interface. (¶52, Fig. 4, wherein a user may define a script 116 that combines components as groups including multiple 3D shapes (and possibly other components) and then generate multiple instances of the defined component. For example, an interactive control 406 may cause the browser 150 to interpret instructions that instantiate a script interface window 407. The window 407 may provide the user with a text area 408 to author a script 116 that includes method and functions 410 of the 3D modeling engine plug-in. One example of a script 116 defined by the user may include JavaScript instructions to draw a roof component (e.g., roof 314 of FIG. 3) and an icon 404 as an interactive control corresponding to the script 116. When a user selects the interactive control icon 404 corresponding to the script 116, the instructions of the script may cause the processor 118 (via the browser 276) to execute/interpret instructions of the script 116 and draw the roof component 314. In further embodiments, when a user later edits an instance of a script or a component, the changes are automatically applied to other instances)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of extensible web-based 3D modeling of Miller with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger because Miller teaches a script interface layer to expose functions of the engine to add scripts that are interpretable by a component of the layer to provide additional 3D modeling functions wherien the script interface layer may expose certain classes and method within those classes to define additional operations that a user can perform within a web-based, 3D modeling user interface by accessing the classes. (¶23)
However, Lininger as modified does not explicitly teach modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the user;
Ishikawa teaches modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the user; (Fig. 9, Fig. 10A, Fig. 40, Col. 14 lines 10-40, col. 25 lines 19-34 wherein the GUI screen illustrated in FIG. 9 has a "conductor" window, " 3D Perspective View" window, and “Attribute” window wherien  script editing function is valid throughout the nodes in the same VRML file wherien when the user modifies the value of the input/output of the script node in the same VRML file ("eventIn", "eventOut), the text editor 426 automatically changes the source programs of the script corresponding to the script node in the same VRML file (displayed in the same file scope) to be compatible with the value of the input/output after the modification so as to maintain the match of the descriptions between the script nodes (Inline management function))
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of graphic data generation apparatus of Ishikawa with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Ishikawa teaches providing a graphic data generating apparatus, a graphic data generating method, and a medium storing a program for execution of the graphic data generating method which realize improved file scope processing able to switch file scopes of an object in a virtual space without error and while maintaining a match. (col. 4 lines 18-24)
However, Lininger as modified does not explicitly teach the one or more first inputs comprising one or more material selections; determining that the three-dimensional object is printable based on the one or more first inputs; generating, by the server, display relating to the three-dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs;
Williams teaches the one or more first inputs comprising one or more material selections; (¶44 wherien a 3D scanner or scanners may be integrated with printing functionality, wherein users may scan a physical part they bring to the system and immediately replicate the part (or a scaled model of the part in user-selected material, coloring, density, etc.) using the system's 3D printing capabilities)
determining that the three-dimensional object is printable based on the one or more first inputs; (¶45, ¶47 wherein the user through an interface screen uses HCI to select which compatible file should be printed; step 908, the HCI performs checks on the submitted part to ensure it is printable (e.g., format of data matches filetype expectations, there are no impossible features, etc.)
generating, by the server, display relating to the three-dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs; (¶16, ¶47 wherein the present invention includes a modular vending machine 100 for creating a printed three-dimensional object 101 wherein the HCI copies the file to a remote server; step 912, the HCI communicates with all networked systems and requests available build configuration options; step 913, networked systems identify their available build configuration options (e.g., material types, available colors, maximum print size, available schedule openings, etc.); step 914 networked systems respond to HCI with available build configuration options; step 915, the HCI displays available build configuration options to user)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of 3D printing vending machine of Williams with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Williams teaches apparatus and a method that provides a free standing, modular 3D printer machine or automated or point-of-sale device. The invention includes printer modules and common interfaces that reduce down time and maintenance costs. In addition, the modules that can be assembled and configured to create an automated vending unit having interfaces making it an interactive retail display of any size that may be linked to users over a number of interfaces. (¶5)

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Lininger as modified previously further teaches wherein the first control interface is further configured to accept an input requesting a report of a check of the three-dimensional printability of a computer representation of a three- 5dimensional object, (Fig. 1, Fig. 9,¶45, ¶47 wherein HCI displays compatible part files for user selection; step 907, the user uses HCI to select which compatible file should be printed; step 908, the HCI performs checks on the submitted part to ensure it is printable (e.g., format of data matches filetype expectations, there are no impossible features, etc.; as taught by Williams)
wherein determining that the three-dimensional object is printable comprises calculating, by the server, a series of checks associated with the three-dimensional 10printability of the object; and wherein the method further comprises: displaying, by the server, to the second user the report enumerating the series of checks. (¶47 wherein the HCI determines if any of the printability tests failed (errors were found); step 910, if errors were found, HCI displays error message (e.g., "The selected part does not meet one or more printability requirement(s), as described below . . . "); step 911, if no errors were found, HCI copies the file to a remote server; step 912, the HCI communicates with all networked systems and requests available build configuration options; step 913, networked systems identify their available build configuration options (e.g., material types, available colors, maximum print size, available schedule openings, etc.); step 914 networked systems respond to HCI with available build configuration options; step 915, the HCI displays available build configuration options to user; step 916, a user makes selections for build configuration (e.g., color, size, location for pickup, etc.); step 917, the HCI simultaneously provides on-the-fly feedback on how selected options affect the build cost and where selected options are/are not available (e.g., by greying-out pickup locations that have small printers when a large build is selected, greying-out certain colors or materials when a specific pickup location is selected, etc.); as taught by Williams; ¶24, ¶38 wherein The modeling software may receive user commands via the browser application for modifying the 3D model, generate a representation of the desired modifications and, when used in a collaborative environment, cause the modifications to the 3D model to be synchronized with at least one other client device; as taught by Miller)

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Lininger as modified further teaches wherein the request further comprises at least one or more 25inputs comprising the group of: user interface location, object reset, object material selections, object printing choices, object pricing, and object markup, (¶45, ¶47 wherein the user through an interface screen uses HCI to select which compatible file should be printed; step 908, the HCI performs checks on the submitted part to ensure it is printable (e.g., format of data matches filetype expectations, there are no impossible features, etc.; as taught by Williams) 
the method further comprising acts of: displaying, responsive to the request, the second presentation interface. (¶47 wherein the HCI displays available build configuration options to user; step 916, a user makes selections for build configuration (e.g., color, size, location for pickup, etc.); step 917, the HCI simultaneously provides on-the-fly feedback on how selected options affect the build cost and where selected options are/are not available (e.g., by greying-out pickup locations that have small printers when a large build is selected, greying-out certain colors or materials when a specific pickup location is selected, etc.) ; as taught by Williams)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of 3D printing vending machine of Williams with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Williams teaches apparatus and a method that provides a free standing, modular 3D printer machine or automated or point-of-sale device. The invention includes printer modules and common interfaces that reduce down time and maintenance costs. In addition, the modules that can be assembled and configured to create an automated vending unit having interfaces making it an interactive retail display of any size that may be linked to users over a number of interfaces. (¶5)

As per Claim 8, Lininger teaches A computer implemented method comprising acts of: 
receiving a first presentation interface and a computer representation of a three-dimensional object (¶38 wherein the three-dimensional modeling system 500 may also implement the three dimensional modeling application 518 and formula parser 520 on remote computing devices 530 and 532. The remote computing devices 530 and 532 may communicate with the computing device 501 over an Ethernet link 534. For example, the computing device 501 may receive parametric objects 100 created by a three-dimensional modeling application executing on a remote computing device 530, 532. In other embodiments, the three-dimensional modeling application 518 and/or the formula parser module 520 may be retrieved by the computing device 501 from a cloud computing server 536 via the Internet 538)
comprising at least one script and a set of parameter values; (Fig. 2A,¶9,  ¶19 wherein the volume of a cube may be expressed as the product of its length, width, and height. Conversely, the length, width, and height of a cube having a known volume may be described as the volume raised to the power of 1/3 or vol.sup.1/3. Where each side of the cube also includes a width, such as the sub-objects 102, 104, 106, and 108 of the box parametric object 100, the box length, width, and height may be described in relation to the side thickness wherien the formula of the object may be translated into a script variable that uses an inherited function of the API while an attribute of the object may be translated into a parameter list for a function of the API. The API functions may generally correspond to a position of a plurality of sub-objects within the graphical user interface of the design system)
providing to a user interacting with the display of a client computer the first presentation interface including a first display interface and a first control interface, (Fig. 1, Fig. 2A ¶18, ¶19 wherein a user interface a three-dimensional modeling and design system with a dialog box 202 may allow the three-dimensional modeling system to receive various values for attributes 204 and formulas 206 of the object 100 wherein parametric object 100 may be "scaled" by a user to change the overall size of the object 100 within a user interface of a design or design/modeling system)
wherein the first display interface is configured to display an image relating to a 15computer representation of a three-dimensional object, (Fig. 2A, ¶19 wherein a parametric object 100 may illustrate a four-sided box object 100 including left, right, top and bottom faces that change dimensions to surround a user-specified volume of space, as displayed within a user interface 200 of a three-dimensional modeling system)
the first control interface is configured to accept at least one or more inputs comprising the group of: scripts, parameter ranges, initial parameter values, material selection, and object identifiers;  (Fig. 2B, ¶19 wherein A dialog box 202 may allow the three-dimensional modeling system to receive various values for attributes 204 and formulas 206 of the object 100. Thus, when a user defines a desired volume attribute 204, then each attribute and formula of sub-objects 102, 104, 106, and 108 that includes the desired volume attribute 204 may be re-calculated. Table 2 illustrates one example of calculations for the formulas and attributes 112 of a sub-object 102 that may be performed in response to defining an attribute (e.g., Desired Volume) for the box object 100. Changing the attribute 204 or formula 206 may initiate a method to refresh or rescale the object 100 according to the changed value of the attribute 204 or formula 206)
20accepting the one or more inputs from the user interacting with the presentation interface, transmitting the one or more inputs to a server; (Fig. 3, ¶24, ¶27, ¶47, ¶48 wherein the system or dialog box 202 may receive all data from the input boxes 204 and 206 wherein at least some of the operations of a method may be performed by one or processors or processor-implemented hardware modules wherein the processor or processors may be located in a single location in a "cloud computing" environment)
receiving, from the server, the image relating to a computer representation of the three-dimensional object responsive to the one or more inputs; displaying the image to the user in the first presentation interface; (Fig. 3, ¶24, ¶27, ¶47, ¶48 wherein the system or dialog box 202 may receive all data from the input boxes 204 and 206 wherien block 308 may read the spreadsheet-style formula 206 and initiate calls to an API for a three-dimensional modeling and design system using that spreadsheet formula 206 to initiate functions to update each attribute and formula 110 of the object 100 using the data received at block 302 wherein at least some of the operations of a method may be performed by one or processors or processor-implemented hardware modules wherein the processor or processors may be located in a single location in a "cloud computing" environment) 
25 receiving, from the user, a request for a second presentation interface including a display interface configured to display an image relating to a computer representation of the three-dimensional object and a control interface configured to accept inputs capable of modifying parameters associated with the three-dimensional object;63Attorney Docket No.: S2136.70009USO3 transmitting the request for a second presentation interface to the server; receiving, from the server, an updated image relating to the computer representation of the modified three-dimensional object for display within the second presentation interface; and displaying the updated image within second presentation interface to the user. (¶24, ¶28, ¶31 wherein For any subsequent re-scaling or re-drawing of an object 100, the method 300 may execute the script 120 and change the object 100 by passing the changed attribute or formula to the script from the input boxes 204, 206. The method 300 may receive a new attribute or formula for the object at block 302 and determine whether a script 120 has been previously constructed for the object 100 at block 304, as previously described. If the object 100 includes a script 120, then the method passes the new attribute or formula to the script 120 and executes the script 120 wherein the system or dialog box 202 may receive all data from the input boxes 204 and 206 in a first format such as a String type. However, when the three-dimensional modeling system and formula parser execute the attributes and formulas 110, 112, 114, 116, and 118 during a redraw operation wherein To draw the object 100 using the input received at block 302, block 308 may initiate calls to functions and methods by passing the received input 204, 206 to the API. For example, block 308 may execute a function "redrawBox(desiredVolume)" by passing the value of "1000" for the "desired Volume" parameter to the function. The "redrawBox" function may then execute a plurality of methods to reconfigure and present the updated object 100 within the user interface 200)
However, Lininger does not explicitly teach receiving, from a first user, displaying to a second user, receiving at a server, from the second user, accept at least one or more second inputs capable of modifying a portion of the at least one script associated with the three-dimensional object; generating, based on the modified at least one script, an updated image relating to the computer representation of the modified three-dimensional object for display within the presentation interface;
Miller teaches receiving, from a first user, a first presentation interface and a computer representation of a three-dimensional object, (¶24 wherein The 3D modeling software module (or simply "the modeling software") generally allows the user to create and edit 3D models of buildings, vehicles, items of furniture, and other objects using various controls, provided via the browser application, for manipulating component 3D shapes)
 displaying to a second user, receiving at a server, from the second user, (¶24, ¶38 , ¶54 wherein the modeling software also allows the user to rotate a 3D model displayed in a browser application window, wherein the modeling software may receive user commands via the browser application for modifying the 3D model, generate a representation of the desired modifications and, when used in a collaborative environment, cause the modifications to the 3D model to be synchronized with at least one other client device wherein the modeling client 152 utilizes the data structure 500 to represent a selected component of the model 300 in a serialized format  wherien a device operating in a collaborative development environment permits another device, such as a client device or a modeling server, to properly resolve conflicts and address collisions between modifications submitted at several devices.)
accept at least one or more second inputs capable of modifying a portion of the at least one script associated with the three-dimensional object; generating, based on the modified at least one script, an updated image relating to the computer representation of the modified three-dimensional object for display within the presentation interface; and displaying, the updated image within the presentation interface. (¶52, Fig. 4, wherein a user may define a script 116 that combines components as groups including multiple 3D shapes (and possibly other components) and then generate multiple instances of the defined component. For example, an interactive control 406 may cause the browser 150 to interpret instructions that instantiate a script interface window 407. The window 407 may provide the user with a text area 408 to author a script 116 that includes method and functions 410 of the 3D modeling engine plug-in. One example of a script 116 defined by the user may include JavaScript instructions to draw a roof component (e.g., roof 314 of FIG. 3) and an icon 404 as an interactive control corresponding to the script 116. When a user selects the interactive control icon 404 corresponding to the script 116, the instructions of the script may cause the processor 118 (via the browser 276) to execute/interpret instructions of the script 116 and draw the roof component 314. In further embodiments, when a user later edits an instance of a script or a component, the changes are automatically applied to other instances)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of extensible web-based 3D modeling of Miller with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger because Miller teaches a script interface layer to expose functions of the engine to add scripts that are interpretable by a component of the layer to provide additional 3D modeling functions wherien the script interface layer may expose certain classes and method within those classes to define additional operations that a user can perform within a web-based, 3D modeling user interface by accessing the classes. (¶23)
However, Lininger as modified does not explicitly teach modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the user;
Ishikawa teaches modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the user; (Fig. 9, Fig. 10A, Fig. 40, Col. 14 lines 10-40, col. 25 lines 19-34 wherein the GUI screen illustrated in FIG. 9 has a "conductor" window, " 3D Perspective View" window, and “Attribute” window wherien  script editing function is valid throughout the nodes in the same VRML file wherien when the user modifies the value of the input/output of the script node in the same VRML file ("eventIn", "eventOut), the text editor 426 automatically changes the source programs of the script corresponding to the script node in the same VRML file (displayed in the same file scope) to be compatible with the value of the input/output after the modification so as to maintain the match of the descriptions between the script nodes (Inline management function))
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of graphic data generation apparatus of Ishikawa with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Ishikawa teaches providing a graphic data generating apparatus, a graphic data generating method, and a medium storing a program for execution of the graphic data generating method which realize improved file scope processing able to switch file scopes of an object in a virtual space without error and while maintaining a match. (col. 4 lines 18-24)
However, Lininger as modified does not explicitly teach the one or more first inputs comprising one or more material selections; determining that the three-dimensional object is printable based on the one or more first inputs; generating, by the server, display relating to the three-dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs;
Williams teaches the one or more first inputs comprising one or more material selections; (¶44 wherien a 3D scanner or scanners may be integrated with printing functionality, wherein users may scan a physical part they bring to the system and immediately replicate the part (or a scaled model of the part in user-selected material, coloring, density, etc.) using the system's 3D printing capabilities)
determining that the three-dimensional object is printable based on the one or more first inputs; (¶45, ¶47 wherein the user through an interface screen uses HCI to select which compatible file should be printed; step 908, the HCI performs checks on the submitted part to ensure it is printable (e.g., format of data matches filetype expectations, there are no impossible features, etc.)
generating, by the server, display relating to the three-dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs; (¶16, ¶47 wherein the present invention includes a modular vending machine 100 for creating a printed three-dimensional object 101 wherein the HCI copies the file to a remote server; step 912, the HCI communicates with all networked systems and requests available build configuration options; step 913, networked systems identify their available build configuration options (e.g., material types, available colors, maximum print size, available schedule openings, etc.); step 914 networked systems respond to HCI with available build configuration options; step 915, the HCI displays available build configuration options to user)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of 3D printing vending machine of Williams with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Williams teaches apparatus and a method that provides a free standing, modular 3D printer machine or automated or point-of-sale device. The invention includes printer modules and common interfaces that reduce down time and maintenance costs. In addition, the modules that can be assembled and configured to create an automated vending unit having interfaces making it an interactive retail display of any size that may be linked to users over a number of interfaces. (¶5)

Claim 9 is similar in scope to Claim 4; therefore, Claim 9 is rejected under the same rationale as Claim 4.

Claim 11 is similar in scope to Claim 6; therefore, Claim 11 is rejected under the same rationale as Claim 6.

As per Claim 13, the rejection of claim 1 is hereby incorporated by reference; Lininger as modified further teaches further comprising generating, by the server, a message indicating an error responsive to determining that the three-dimensional object is not printable based on the one or more first inputs. (¶16, ¶47 wherein the present invention includes a modular vending machine 100 for creating a printed three-dimensional object 101 wherein the HCI determines if any of the printability tests failed (errors were found); step 910, if errors were found, HCI displays error message (e.g., "The selected part does not meet one or more printability requirement(s), as described below . . . ");); as taught by Williams)
	
Claim 14 is similar in scope to Claim 13; therefore, Claim 14 is rejected under the same rationale as Claim 13.

Claims 3, 7 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lininger in view of Miller in view of Ishikawa in view of Williams, as applied to claims 1 & 8 above, and further in view of Norman (U.S. Pub 2011/03113878).

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Lininger as modified further teaches further comprising acts of: displaying, by the server, the second presentation interface to a user. (¶18, ¶31 wherein For any subsequent re-scaling or re-drawing of an object 100, the method 300 may execute the script 120 and change the object 100 by passing the changed attribute or formula to the script from the input boxes 204, 206 wherein the "redrawBox" function may then execute a plurality of methods to reconfigure and present the updated object 100 within the user interface 200 wherein parametric object 100 may be "scaled" by a user to change the overall size of the object 100 within a user interface of a design or design/modeling system; as taught by Lininger)
However, Lininger does not explicitly teach displaying the presentation interface to a third-party user.
Norman teaches displaying the presentation interface to a third-party user. (Fig. 1, ¶69 wherein representing a CAD designer or user/customer creating the desired features, including the interaction mechanisms which the consumer will be able to manipulate for the particular product(s))
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of made-to-order direct digital manufacturing enterprise of Norman with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Norman teaches methods and systems for user/customer selection, design, sale and manufacture of customized/personalized products through a streamlined and/or automated or semi-automated process combining computers, the interne, 3D modeling (also called CAD modeling), a customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry which improves operational performance in a design, sale and manufacturing system to design, manufacture and sell a wide variety of products which can be adequately defined by one or more computer-based design and design implementation methods to 3D geometry manipulation where said geometry can be properly manifested by any additive fabrication technique. (¶12)

As per Claim 7, the rejection of claim 3 is hereby incorporated by reference; Lininger as modified further teaches wherein the second control interface is further configured to accept at least one or more second inputs comprising the group of: object material selections, object printing choices, object pricing request, and object purchase request, (Fig. 2B, ¶19 wherein A dialog box 202 may allow the three-dimensional modeling system to receive various values for attributes 204 and formulas 206 of the object 100. Thus, when a user defines a desired volume attribute 204, then each attribute and formula of sub-objects 102, 104, 106, and 108 that includes the desired volume attribute 204 may be re-calculated. Table 2 illustrates one example of calculations for the formulas and attributes 112 of a sub-object 102 that may be performed in response to defining an attribute (e.g., Desired Volume) for the box object 100. Changing the attribute 204 or formula 206 may initiate a method to refresh or rescale the object 100 according to the changed value of the attribute 204 or formula 206; as taught by Lininger)
the method further comprising acts of:  5receiving at a server, from the second user interacting with the second control interface, the one or more second inputs; (Fig. 3, ¶24, ¶27, ¶47, ¶48 wherein the system or dialog box 202 may receive all data from the input boxes 204 and 206 wherien block 308 may read the spreadsheet-style formula 206 and initiate calls to an API for a three-dimensional modeling and design system using that spreadsheet formula 206 to initiate functions to update each attribute and formula 110 of the object 100 using the data received at block 302 wherein at least some of the operations of a method may be performed by one or processors or processor-implemented hardware modules wherein the processor or processors may be located in a single location in a "cloud computing" environment; as taught by Lininger; ¶24, ¶38 wherein The modeling software may receive user commands via the browser application for modifying the 3D model, generate a representation of the desired modifications and, when used in a collaborative environment, cause the modifications to the 3D model to be synchronized with at least one other client device; as taught by Miller)
 generating, by the server, an image relating to the object responsive to the one or more second inputs; displaying, by the server, the image within the second presentation interface. (¶24, ¶28, ¶31, ¶47, ¶48 wherein For any subsequent re-scaling or re-drawing of an object 100, the method 300 may execute the script 120 and change the object 100 by passing the changed attribute or formula to the script from the input boxes 204, 206. The method 300 may receive a new attribute or formula for the object at block 302 and determine whether a script 120 has been previously constructed for the object 100 at block 304, as previously described. If the object 100 includes a script 120, then the method passes the new attribute or formula to the script 120 and executes the script 120 wherein the system or dialog box 202 may receive all data from the input boxes 204 and 206 in a first format such as a String type. However, when the three-dimensional modeling system and formula parser execute the attributes and formulas 110, 112, 114, 116, and 118 during a redraw operation wherein To draw the object 100 using the input received at block 302, block 308 may initiate calls to functions and methods by passing the received input 204, 206 to the API. For example, block 308 may execute a function "redrawBox(desiredVolume)" by passing the value of "1000" for the "desired Volume" parameter to the function. The "redrawBox" function may then execute a plurality of methods to reconfigure and present the updated object 100 within the user interface 200 wherein at least some of the operations of a method may be performed by one or processors or processor-implemented hardware modules wherein the processor or processors may be located in a single location in a "cloud computing" environment; as taught by Lininger)

Claim 12 is similar in scope to Claim 7; therefore, Claim 12 is rejected under the same rationale as Claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 15/919,082 in view of Miller et al. (U.S. Pub 2013/0125029) in view of Ishikawa (U.S. Pat 6,552,721) in view of Williams et al. (U.S. Pub 2014/0288699).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 is generic to most of the limitations recited in copending Application No. 15/919,082.
This is a provisional obviousness-type double patenting rejection.

Application No. 15/919,122
Application No. 15/919,082
Reason for Obviousness
Claim 1: A computer implemented method comprising acts of: receiving, from a first user, a first presentation interface and a computer representation of a three-dimensional object comprising at least one script and a set of parameter values;
 displaying to a second user interacting with the display of a client computer in a distributed computer system, the first presentation interface including a first display interface and a first control interface, wherein the first display interface is configured to display an image relating to a computer representation of a three-dimensional object, and the first control interface is configured to accept at least one or more first inputs comprising the group of: scripts, parameter ranges, initial parameter values, material selections, and object identifiers; receiving at a server, from the second user interacting with the presentation interface, the one or more first inputs comprising one or more material selections; determining that the three-dimensional object is printable based on the one or more first inputs; generating, by the server, an image relating to the computer representation of the three- dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs; displaying, by the server, the image within the first presentation interface; receiving, from the second user, a request to generate a second presentation interface including a second display interface configured to display an image relating to a computer representation of the three-dimensional object and a second control interface configured to accept at least one or more second inputs capable of modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the second user; Application No.: 15/919,1223 Docket No.: S2136.70009US03 Reply to Office Action of February 26, 2020generating, by the server, based on the modified at least one script, an updated image relating to the computer representation of the modified three-dimensional object for display within the second presentation interface; and displaying, by the server, the updated image within the second presentation interface.
Claim 1: A computer implemented method comprising acts of: providing, by a first server, to a user interacting with the display of a client computer in a distributed computer system, a presentation interface including a display interface configured to display an image relating to a computer representation of a three-dimensional object and a control interface configured to accept inputs capable of modifying parameters associated with the three-dimensional object, wherein the computer representation of the three-dimensional object comprises at least one script and a set of parameters, and wherein the computer representation of the three-dimensional object is not provided to the user; receiving at the first server, from the user interacting with the presentation interface, a request for the image relating to the computer representation of the three-dimensional object, wherein the request includes an object identifier and at least one or more user inputs from the group comprising: parameter values, attributes, uniform resource identifiers, cache busting markers, material identifiers, and three-dimensional ray values, wherein the object identifier and the at least one or more user inputs are applied to the computer representation of the three-dimensional object; requesting, from a second server in a distributed computer system, the image relating to the computer representation of the three-dimensional object, wherein the image is generated based on the computer representation of the three-dimensional object; receiving the image from the second server; and displaying, by the first server, the image within the presentation interface. 
Claim 1 of Application 15/919,082 teaches an interface of for displaying an updating the display of a three-dimensional object wherein the object comprises a script and parameters, 
Miller Fig. 4, ¶52 teaches updating the display image of the three-dimensional object through editing the script that allows for redrawing of the 3d object displayed. ¶24, ¶38 the modeling software may receive user commands via the browser application for modifying the 3D model, generate a representation of the desired modifications and, when used in a collaborative environment, cause the modifications to the 3D model to be synchronized with at least one other client device.
Ishikawa Fig. 9, Fig. 10A, Fig. 40, Col. 14 lines 10-40, col. 25 lines 19-34 teaches modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the user.
Williams ¶44 teaches users may scan a physical part they bring to the system and immediately replicate the part (or a scaled model of the part in user-selected material.) using the system's 3D printing capabilities.
 ¶45, ¶47 teaches the user through an interface screen uses HCI to select which compatible file should be printed; step 908, the HCI performs checks on the submitted part to ensure it is printable (e.g., format of data matches filetype expectations, there are no impossible features, etc.
¶16, ¶47 teaches generating a display with build configuration options wherein the HCI copies the file to a remote server; step 912, the HCI communicates with all networked systems and requests available build configuration options; step 913, networked systems identify their available build configuration options (e.g., material types, available colors, maximum print size, available schedule openings, etc.); step 914 networked systems respond to HCI with available build configuration options; step 915, the HCI displays available build configuration options to user.



Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 15/919,107 in view of Miller et al. (U.S. Pub 2013/0125029) in view of Ishikawa (U.S. Pat 6,552,721) in view of Williams et al. (U.S. Pub 2014/0288699).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 is generic to most of the limitations recited in copending Application No. 15/919,107.
This is a provisional obviousness-type double patenting rejection.

Application No. 15/919,122
Application No. 15/919,107
Reason for Obviousness
Claim 1: A computer implemented method comprising acts of: receiving, from a first user, a first presentation interface and a computer representation of a three-dimensional object comprising at least one script and a set of parameter values;
 displaying to a second user interacting with the display of a client computer in a distributed computer system, the first presentation interface including a first display interface and a first control interface, wherein the first display interface is configured to display an image relating to a computer representation of a three-dimensional object, and the first control interface is configured to accept at least one or more first inputs comprising the group of: scripts, parameter ranges, initial parameter values, material selections, and object identifiers; receiving at a server, from the second user interacting with the presentation interface, the one or more first inputs comprising one or more material selections; determining that the three-dimensional object is printable based on the one or more first inputs; generating, by the server, an image relating to the computer representation of the three- dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs; displaying, by the server, the image within the first presentation interface; receiving, from the second user, a request to generate a second presentation interface including a second display interface configured to display an image relating to a computer representation of the three-dimensional object and a second control interface configured to accept at least one or more second inputs capable of modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the second user; Application No.: 15/919,1223 Docket No.: S2136.70009US03 Reply to Office Action of February 26, 2020generating, by the server, based on the modified at least one script, an updated image relating to the computer representation of the modified three-dimensional object for display within the second presentation interface; and displaying, by the server, the updated image within the second presentation interface.
Claim 1: A computer implemented method comprising acts of: displaying, to a user interacting with the display of a client computer, a presentation interface including a display interface configured to display an image relating to a computer representation of a three-dimensional object and a control interface configured to accept inputs capable of modifying parameters associated with the three-dimensional object, wherein the computer representation of the three-dimensional object comprises at least one script and a set of parameters; accepting from a user a request for the image relating to a computer representation of a three-dimensional object, wherein the request includes an object identifier and at least one or more of the group comprising: parameter values, attributes, uniform resource identifiers, cache busting markers, material identifiers, and three-dimensional ray values; transmitting the request to a server; receiving the image from the server; and displaying the image to the user.
Claim 1 of Application 15/919,107 teaches an interface of for displaying an updating the display of a three-dimensional object wherein the object comprises a script and parameters, 
Miller Fig. 4, ¶52 teaches updating the display image of the three-dimensional object through editing the script that allows for redrawing of the 3d object displayed. ¶24, ¶38 the modeling software may receive user commands via the browser application for modifying the 3D model, generate a representation of the desired modifications and, when used in a collaborative environment, cause the modifications to the 3D model to be synchronized with at least one other client device.
Ishikawa Fig. 9, Fig. 10A, Fig. 40, Col. 14 lines 10-40, col. 25 lines 19-34 teaches modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the user.
Williams ¶44 teaches users may scan a physical part they bring to the system and immediately replicate the part (or a scaled model of the part in user-selected material.) using the system's 3D printing capabilities.
 ¶45, ¶47 teaches the user through an interface screen uses HCI to select which compatible file should be printed; step 908, the HCI performs checks on the submitted part to ensure it is printable (e.g., format of data matches filetype expectations, there are no impossible features, etc.
¶16, ¶47 teaches generating a display with build configuration options wherein the HCI copies the file to a remote server; step 912, the HCI communicates with all networked systems and requests available build configuration options; step 913, networked systems identify their available build configuration options (e.g., material types, available colors, maximum print size, available schedule openings, etc.); step 914 networked systems respond to HCI with available build configuration options; step 915, the HCI displays available build configuration options to user.



Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 15/919,126 in view of Miller et al. (U.S. Pub 2013/0125029) in view of Ishikawa (U.S. Pat 6,552,721) in view of Williams et al. (U.S. Pub 2014/0288699).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 is generic to most of the limitations recited in copending Application No. 15/919,126.
This is a provisional obviousness-type double patenting rejection.

Application No. 15/919,122
Application No. 15/919,126
Reason for Obviousness
Claim 1: A computer implemented method comprising acts of: receiving, from a first user, a first presentation interface and a computer representation of a three-dimensional object comprising at least one script and a set of parameter values;
 displaying to a second user interacting with the display of a client computer in a distributed computer system, the first presentation interface including a first display interface and a first control interface, wherein the first display interface is configured to display an image relating to a computer representation of a three-dimensional object, and the first control interface is configured to accept at least one or more first inputs comprising the group of: scripts, parameter ranges, initial parameter values, material selections, and object identifiers; receiving at a server, from the second user interacting with the presentation interface, the one or more first inputs comprising one or more material selections; determining that the three-dimensional object is printable based on the one or more first inputs; generating, by the server, an image relating to the computer representation of the three- dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs; displaying, by the server, the image within the first presentation interface; receiving, from the second user, a request to generate a second presentation interface including a second display interface configured to display an image relating to a computer representation of the three-dimensional object and a second control interface configured to accept at least one or more second inputs capable of modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the second user; Application No.: 15/919,1223 Docket No.: S2136.70009US03 Reply to Office Action of February 26, 2020generating, by the server, based on the modified at least one script, an updated image relating to the computer representation of the modified three-dimensional object for display within the second presentation interface; and displaying, by the server, the updated image within the second presentation interface.
Claim 1: A computer implemented method comprising acts of: providing, by a first server, to a user interacting with the display of a client computer in a distributed computer system, a presentation interface including a display interface configured to display an image relating to a computer representation of one or more three-dimensional objects and a control interface configured to accept inputs capable of modifying at least one of the one or more three-dimensional objects; receiving at the first server, from the user interacting with the presentation interface, a request for modifying the at least one of the one or more three-dimensional objects, wherein the request includes at least one object identifier and one or more functions of the group comprising: a union function, an intersection function, a subtraction function, and an embossing function; requesting, from a second server in a distributed computer system, an updated image relating to the computer representation of the modified one or more three-dimensional objects; receiving the updated image from the second server responsive to the request; and displaying, by the first server, the image within the presentation interface.
Claim 1 of Application 15/919,107 teaches an interface of for displaying an updating the display of a three-dimensional object wherein the object comprises a script and parameters, 
Lininger ¶19 teaches volume functions to increase objects and sub-objects and hence allows for union function
Miller Fig. 4, ¶52 teaches updating the display image of the three-dimensional object through editing the script that allows for redrawing of the 3d object displayed. ¶24, ¶38 the modeling software may receive user commands via the browser application for modifying the 3D model, generate a representation of the desired modifications and, when used in a collaborative environment, cause the modifications to the 3D model to be synchronized with at least one other client device.
Ishikawa Fig. 9, Fig. 10A, Fig. 40, Col. 14 lines 10-40, col. 25 lines 19-34 teaches modifying a portion of the at least one script associated with the three- dimensional object to generate a modified at least one script associated with a modified three- dimensional object, wherein a text of the modified at least one script associated with the modified three-dimensional object is not edited by the user. 
Williams ¶44 teaches users may scan a physical part they bring to the system and immediately replicate the part (or a scaled model of the part in user-selected material.) using the system's 3D printing capabilities.
 ¶45, ¶47 teaches the user through an interface screen uses HCI to select which compatible file should be printed; step 908, the HCI performs checks on the submitted part to ensure it is printable (e.g., format of data matches filetype expectations, there are no impossible features, etc.
¶16, ¶47 teaches generating a display with build configuration options wherein the HCI copies the file to a remote server; step 912, the HCI communicates with all networked systems and requests available build configuration options; step 913, networked systems identify their available build configuration options (e.g., material types, available colors, maximum print size, available schedule openings, etc.); step 914 networked systems respond to HCI with available build configuration options; step 915, the HCI displays available build configuration options to user.



Related Art
Related Art not relied upon Kaptsan et al. (U.S. Pub 2017/0186064) for teaching a user interface displaying a three-dimensional (3D) model of a consumer product selected by a user. The method further includes customizing the 3D model of the consumer product based on selections and manipulations of the consumer product received at the provided user interface from at least two users. Nowak et al. (U.S. Pub 2015/0348312) for teaching the user editing the 3D CAD software displays geometric interface controls 300 in the user interface which adjust the parameters for the operation, and ultimately change the effect the operation will have on the design. 

Response to Arguments
Applicant's arguments filed on 11/9/2021 have been fully considered but they are not persuasive. Applicant made the following arguments:
Applicant argues on pages 7-8 from the Remarks with respect to claim 1 that  “First, the purported combination does not disclose "generating, by the server, an image relating to the computer representation of the three-dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs," as recited in independent claim 1.”  Applicant further argues on page 8 of the Remarks that “Williams fails to disclose "generating, by the server, an image relating to the computer representation of the three-dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs," as recited in independent claim 1.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Examiner previously pointed to Lininger Fig. 3, Fig. 4, ¶28, ¶29 for the teaching of drawing the object 100 using the input received at block 302, block 308 may initiate calls to functions and methods by passing the received input 204, 206 to the API block 310 may translate the attributes and formulas 110, 112, 114, 116, and 118 into parameters used in function calls to the three-dimensional modeling system when the object 100 was initially drawn at block 308 wherein the API may include functions that may be re-calculated for display within a user interface 200 without revealing to a user the particular steps of the functions that are used to re-size or re-price the object. After executing the API functions using the data received at block 302, the updated object 208 may be displayed within the user interface 200 at block 312. Using the broadest reasonable interpretation one can argue that Lininger teaches generating an image relating to the computer representation of the 15three-dimensional object responsive to the one or more first inputs and displaying the image within the first presentation interface.
Examiner also previously pointed to Williams ¶45, ¶47 for the teaching of the user through an interface screen uses HCI to select which compatible file should be printed; step 908, the HCI performs checks on the submitted part to ensure it is printable (e.g., format of data matches filetype expectations, there are no impossible features, etc.. Using the broadest reasonable interpretation, one can argue that Williams teaches determining that the three-dimensional object is printable based on the one or more first inputs. 
Additionally, Williams ¶16, ¶47 teaches the present invention includes a modular vending machine 100 for creating a printed three-dimensional object 101 wherein the HCI copies the file to a remote server; step 912, the HCI communicates with all networked systems and requests available build configuration options; step 913, networked systems identify their available build configuration options (e.g., material types, available colors, maximum print size, available schedule openings, etc.); step 914 networked systems respond to HCI with available build configuration options; step 915, the HCI displays available build configuration options to user. Using the broadest reasonable determination, one can argue that Williams also teaches generating, by the server, display relating to the three-dimensional object responsive to determining that the three-dimensional object is printable based on the one or more first inputs.
Therefore, the combination of Lininger and Williams teaches generating an image relating to the three-dimensional object responsive to determining that the object is printable based on the inputs.
Applicant further argues on page 8 of the Remarks with respect to claim 1 that “ Second, the purported combination does not disclose "receiving, from a first user, a first presentation interface and a computer representation of a three-dimensional object comprising at least one script and a set of parameter values" and "displaying to a second user interacting with the display of a client computer in a distributed computer system, the first presentation interface including a first display interface and a first control interface," as recited in independent claim 1.” Applicant further argues on page 9 of the Remarks that “However, the cited script of Miller is described to be authored by the user. One of ordinary skill in the art reading this teaching in Miller would understand that as the script of Miller is authored by the user, the purported combination of Lininger, Miller, Ishikawa, and Williams would require the user to edit and author the script. It follows that if the user authors the script, the user would not receive a computer representation comprising the script from another user.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner points to Lininger ¶38 for the teaching of the three-dimensional modeling system 500 may also implement the three dimensional modeling application 518 and formula parser 520 on remote computing devices 530 and 532 wherein the three-dimensional modeling application 518 and/or the formula parser module 520 may be retrieved by the computing device 501 from a cloud computing server 536 via the Internet 538. Using the broadest reasonable interpretation, one can argue that Lininger teaches receiving a first presentation interface and a computer representation of a three-dimensional object. Lininger further teaches in Fig. 2A, ¶9, ¶19 the volume of a cube may be expressed as the product of its length, width, and height. Conversely, the length, width, and height of a cube having a known volume may be described as the volume raised to the power of 1/3 or vol.sup.1/3. Where each side of the cube also includes a width, such as the sub-objects 102, 104, 106, and 108 of the box parametric object 100, the box length, width, and height may be described in relation to the side thickness wherein the formula of the object may be translated into a script variable that uses an inherited function of the API while an attribute of the object may be translated into a parameter list for a function of the API. The API functions may generally correspond to a position of a plurality of sub-objects within the graphical user interface of the design system. Using the broadest reasonable interpretation, one can argue that Lininger teaches at least one script and a set of parameter values. Lininger further teaches Fig. 1, Fig. 2A ¶18, ¶19 a user interface a three-dimensional modeling and design system with a dialog box 202 may allow the three-dimensional modeling system to receive various values for attributes 204 and formulas 206 of the object 100 wherein parametric object 100 may be "scaled" by a user to change the overall size of the object 100 within a user interface of a design or design/modeling system. Using the broadest reasonable interpretation, one can argue that Lininger teaches displaying to a user interacting with the display of a client computer in a distributed computer system, the first presentation interface including a first display interface and a first 5control interface.
Miller teaches ¶24, ¶38, ¶54 the 3D modeling software module generally allows the user to create and edit 3D models of buildings, vehicles, items of furniture, and other objects using various controls, provided via the browser application, for manipulating component 3D shapes wherein the modeling software also allows the user to rotate a 3D model displayed in a browser application window, wherein the modeling software may receive user commands via the browser application for modifying the 3D model, generate a representation of the desired modifications and, when used in a collaborative environment, cause the modifications to the 3D model to be synchronized with at least one other client device. Using the broadest reasonable interpretation, one can argue that Miller teaches receiving, from a first user, a first presentation interface and a computer representation of a three-dimensional object and displaying to a second user, receiving at a server, from the second user. 
Miller is relied upon to teach the collaboration in editing scripts wherein a second user would be presented with the 3d model in a synchronized fashion while Lininger script and a set of parameters at taught above. Therefore, the combination of Lininger and Miller teaches the argued limitations above.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179